 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
8th day of July 2013 (the Effective Date”), by and between Finjan Holdings, Inc.
(together with its successors and assigns, the “Company”), a Delaware
corporation; and Shimon Steinmetz (“Employee”).
 
W I T N E S S E T H:


WHEREAS, Company wishes to employ Employee, and Employee wishes to accept such
employment, in accordance with the terms and conditions set forth.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is agreed as follows:
 
1.           Services
 
Effective as of July 1, 2013 (the “Start Date”)1, Company hereby employs
Employee, and Employee hereby accepts such employment, as Chief Financial
Officer of the Company reporting to the board of directors of the Company (the
“Board”), or an executive officer of the Company designated by the
Board.  Employee shall have the general duties as requested by the Board or its
designee in his or their discretion. Employee will perform his duties in a
manner consistent with applicable regulatory requirements and sound business
practices.  Employee represents, warrants and covenants that, during the
Employment Term, Employee (i) has and shall maintain all registrations and
memberships necessary for Employee to perform his duties to the Company, if any,
and (ii) has not been (and currently is not) statutorily disqualified under any
federal or state securities law or the regulations thereunder or the subject of
(x) any disciplinary or enforcement action, suit, claim, complaint,
investigation, inquiry or proceeding by any governmental, regulatory or
self-regulatory authority or (y) any action, suit, claim, complaint,
investigation, inquiry or proceeding by any person (including any governmental,
regulatory or self-regulatory authority) alleging fraud, misappropriation or
dishonesty or barring or suspending Employee’s right to be associated with a
broker, investment adviser, commodity pool operator or commodity trading
advisor.
 
During the Term, the Employee shall perform his duties faithfully and shall
devote his full business time, attention and energies to businesses of the
Company, and while employed, shall not engage in any other business activity
that is in conflict with his duties and obligations to the Company.  Employee's
principal place of business shall be the Company's offices in New York City,
unless otherwise moved within the New York City metropolitan area by the
Company.
 
_____________________
1 Need to discuss whether Start Date should coincide with payroll period for
which agreement will be applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Term
 
The Employee’s employment will begin on the Start Date and shall continue until
terminated in accordance with Section 7 or 8, as applicable (the “Term”).
Employee acknowledges and understands that his employment relationship with the
Company is “at will,” which means that either Employee or the Company may
terminate the employment relationship at any time for any reason, subject to any
applicable notice periods as set forth herein.
 
3.           Compensation.
 
a.           Base Salary. During the Term, the Company shall pay to Employee an
annual base salary equal to $200,000 per annum, subject to all required
withholdings of taxes and other applicable amounts, which payments will be paid
to Employee semi-monthly in accordance with the Company’s regular payroll
practices (“Base Salary”).
 
b.           Annual Bonus.  During the Term, the Employee shall be eligible to
receive an annual discretionary bonus (the “Annual Bonus”) of up to $50,000
annually.  The amount and payment of such Annual Bonus, if any, shall be
determined by the Company in its sole and absolute discretion.  If payable, the
Annual Bonus shall be payable no later than March 15 of the year following the
year for which such Annual Bonus is payable.  The Employee must be in good
standing as of the payment date of any Annual Bonus for any right to receive
same.
 
c.           Withholding.  All payments made by Company to Employee shall be
subject to withholding and to such other deductions as shall at the time of such
payment be required under any income tax  or other law, whether of the United
States or any other jurisdiction.  In connection therewith, Company shall have
the right to withhold and deduct applicable federal, state, or local income or
other taxes from any payment, in whatever form, made to Employee.
 
d.           Long-Term Incentive Compensation.  During the term of this
Agreement, Employee will continue to be eligible to participate in the Company
2013 Global Stock Option Plan or any such successor plan that may be in effect
from time to time (“Incentive Plan”) in accordance with its terms then in
effect.
 
4.           Benefits.
 
Employee shall be eligible to receive benefits comparable to those provided to
other similarly-titled employees of the Company during the Term, subject to the
provisions of the applicable plan documents. Nothing stated herein shall require
the Company to establish or thereafter maintain any benefit plan.
 
5.           Time Off.
 
Employee shall be entitled to paid vacation or other personal time per calendar
year, in accordance with the Company’s policies and procedures
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Expenses.
 
Company shall reimburse Employee for travel and other business expenses
reasonably incurred by Employee, subject to the submission by Employee of
receipts or other appropriate documentation as required by the Company.
 
7.           Termination by the Company .
 
a.           The Company may terminate Employee’s employment at any time and for
any reason upon at least 90 days advance written notice of the Company’s
election to terminate Employee’s employment during the Term (the “Company Notice
Period”).
 
b.           In order to protect the Confidential Information of the Company,
Employee must provide 90 days advance written notice of his election to
voluntarily terminate his employment during the Term (the “Employee Notice
Period”).
 
c.           Upon the effectiveness of the termination of Employee’s employment
pursuant to this Section 7, Employee will be paid all earned but unpaid Base
Salary pursuant to Section 3, earned but unused vacation days (if consistent
with company policy), and reimbursement of expenses pursuant to Section 6, such
compensation to be paid in the next bi-weekly pay cycle; provided that if the
Company terminates this Agreement prior to October 1, 2013, the Company shall
pay Employee such Base Salary as would otherwise be due to Employee (had
Employee not been so terminated) through December 31, 2013.
 
8.            Notice Period
 
During the Company Notice Period or the Employee Notice Period, as applicable,
Employee shall remain an employee of the Company, and the Employee shall
continue to receive Base Salary and Benefits, but no other compensation, except
that, during the Company Notice Period, any Annual Bonus to which Employee is
entitled that is due to be paid on prior to the expiration of the Company Notice
Period shall be paid when due. For the sake of clarity, Employee shall not be
eligible for any bonus or vesting of any deferred compensation, if any, during
the Employee Notice Period.  The Company may elect to have the Employee not
report to work for all or any portion of the Company Notice Period or the
Employee Notice Period, as applicable, at the Company's sole discretion.  The
Company shall have the right, at its sole discretion, to accelerate Employee’s
termination date to any date subsequent to receiving written notice from the
Employee, and thus conclude the Employee Notice Period.
 
9.           Confidential Information.
 
Employee acknowledges that, during the term of Employee’s employment with the
Company, Employee will have access to unpublished and otherwise confidential
information (“Confidential Information”), both of a technical and non-technical
nature, relating to the business of the Company its actual or anticipated
business, research or development, its technology or the implementation or
exploitation thereof.  Confidential Information includes, but is not limited to,
the Company’s business plans (both current and under development), data,
investor and client list and contact information, promotional and marketing
programs and strategies, research or development, information pertaining to
trading, processes, codes, system designs, system specifications, techniques,
computer programs, applications developed by or for Company, projections,
financial information, costs, revenues, profits, investments, analysis,
potential investors and clients, personal information concerning employees of
the Company, business methods and models, trade secrets, databases, simulation
software, trading systems, mathematical models and programs, algorithms,
numerical techniques, procedural guidelines, knowledge of the Company’s
facilities, supervisory and risk control techniques and procedures, fee and
compensation structures, or other confidential, secret or proprietary
information and any other Confidential Information relating to the business
affairs of Company or its clients.  However, Confidential Information does not
include any information that is generally known to the public or the financial
services industry, other than as a result of Employee’s unauthorized disclosure.
 
 
3

--------------------------------------------------------------------------------

 
 
a.           During the Term or at any time thereafter, Employee covenants and
agrees that Employee will not use for Employee’s personal benefit or for the
benefit of any third party, nor will Employee disclose any Confidential
Information unless authorized to do so by the Company in writing, except that
Employee may disclose and use such Confidential Information when necessary in
the performance of Employee’s duties hereunder, or as required to be disclosed
by order of a proper legal authority.
 
b.           Upon termination of this Agreement with the Company for any reason,
Employee covenants and agrees that Employee will promptly deliver to the Company
all documents, records, files, notebooks, manuals, letters, notes, reports,
customer and supplier lists, cost and profit data, e-mail, and any other
material of Company, including all materials pertaining to Confidential
Information, whether developed by Employee or others, and all copies of such
materials, whether of a technical, business or fiscal nature and whether on hard
copy, tape, disk or any other format, which are in Employee’s possession,
custody or control.
 
10.           Non-Competition; Non-Solicitation of Employees; Non-Interference
with Business Relationships
 
a.           During the Term, the Employee shall not render any services to or
engage in any activity on behalf of any Competitive Enterprise, directly or
indirectly, for herself or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, consultant,
agent, officer, director, shareholder, partner, joint venturer, investor or
otherwise. A “Competitive Enterprise” shall mean any entity, person,
partnership, corporation or otherwise which engages as its principal business in
network security, intellectual property rights or patent litigation or
licensing.
 
b.           During the Term, and for a period of six (6) months thereafter,
Employee will not, directly or indirectly, either for herself or any other
person or entity, (1) induce or attempt to induce any employee of Company to
leave the employ of Company, (2) in any way interfere with the relationship
between Company and any employee of Company, or (3) induce or attempt to induce
any customer, client, supplier or licensee of Company to cease doing business
with Company, or in any way interfere with the relationship between Company and
any customer, client, supplier or licensee of Company.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Non-Disparagement.
 
Employee agrees that he will not, at any time after the date hereof, disparage
Company (including any of its shareholders or affiliates or its or their
respective directors, officers, employees, or agents) or the business of
Company.
 
12.           Remedies.
 
Any breach or threatened breach of paragraphs 9 through 11 of this Agreement
will irreparably injure Company, and money damages will not be an adequate
remedy.  Therefore, Company may obtain and enforce an injunction, to the extent
allowed by applicable law, prohibiting Employee from violating or threatening to
violate these provisions.  This is not Company’s only remedy, it is in addition
to any other remedy available and is without prejudice to Company’s right to
seek additional remedies, where applicable.
 
13.           Work Authorization.
 
Employee must also be able to satisfy the requirements of the Immigration Reform
and Control Act of 1986, which requires documents to prove Employee’s identity
and demonstrate that Employee is authorized to work in the U.S., and to complete
an Employment Eligibility Verification form (Form I-9).  A further condition of
this offer and employment with Company hereunder is that Employee has not been
convicted of a felony or certain misdemeanors which would disqualify Employee
from employment with Company under federal securities law and under New York
Stock Exchange or Financial Industry Regulatory Authority rules.
 
14.           Representations.
 
The Employee hereby represents and warrants to the Company as follows:  (i) The
Employee has the legal capacity and unrestricted right to execute and deliver
this Agreement and to perform all of his obligations; (ii) the execution and
delivery of this Agreement by the Employee and the performance of his
obligations will not violate or be in conflict with any fiduciary or other duty,
instrument, agreement, document, arrangement, or other understanding to which
Employee is a party or by which he is or may be bound or subject; and (iii) the
Employee is not a party to any instrument, agreement, document, arrangement,
including, but not limited to, confidential information agreement,
non-competition agreement, non-solicitation agreement, or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services; or, if Employee is a party to any such instrument,
agreement, document or arrangement, it has fully disclosed same to the
Company.  Employee further represents and warrants that Employee has not
improperly removed, copied, reproduced or maintained (in paper or electronic
form) any confidential or proprietary information of any prior employer.
 
 
5

--------------------------------------------------------------------------------

 
 
15.           Section 409A Compliance  If any provision of this Agreement fails
to comply with Section 409A of the Internal Revenue Code or any regulations or
Treasury guidance promulgated thereunder, or would result in Employee's
recognizing income for United States federal income tax purposes with respect to
any amount payable under this Agreement before the date of payment, or to incur
interest or additional tax pursuant to Section 409A, the Corporation reserves
the right to reform such provisions provide that the Corporation shall maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the provisions of Section 409A.  Notwithstanding
anything in this Agreement to the contrary, in the event that Employee is a
Specified Employee (within the meaning of Treasury Regulations §1.409A-1(i)),
then, to the extent necessary to avoid penalties under Section 409A, no payment
shall be made to Employee prior to the first day of the seventh month following
the termination date in excess of the "permitted amount" under Section 409A. For
purposes of this Section the "permitted amount" shall be an amount that does not
exceed two times the lesser of (i) the sum of Employee's annualized compensation
based upon the annual rate of pay for services provided to the Corporation for
the calendar year preceding the year in which the termination date occurs or
(ii) the maximum amount that may be taken into account under a tax-qualified
plan pursuant to IRC 401(a)(17) for the calendar year in which occurs the
termination date. Payment of the "permitted amount" shall be made within thirty
(30) days following the termination date. Any payment in excess of the permitted
amount shall be made to Employee on the first day of the seventh month following
the termination date.
 
16.           Miscellaneous.
 
a.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement that cannot be mutually resolved by the parties
hereto shall be settled exclusively by arbitration in New York, New York
conducted in accordance with the rules of the American Arbitration
Association.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The costs and expenses of the arbitrator shall be shared
equally between the Company and the Employee.
 
b.           Transfer And Assignment.  This Agreement is personal as to the
Employee and shall not be assigned or transferred by Employee.  This Agreement
may be assigned by the Company to any entity which is a successor in interest or
operator of the Company’s business.
 
c.           Severability.  Nothing contained herein shall be construed to
require the commission of any act contrary to law.  Should there be any conflict
between any provisions hereof and any present or future statute, law, ordinance,
regulation or other pronouncement having the force of law, the latter shall
prevail, but the provision of this Agreement affected thereby shall be curtailed
and limited only to the extent necessary to bring it within the requirements of
the law, and the remaining provisions of this Agreement shall remain in full
force and effect.
 
d.           Governing Law.  This Agreement is made under and shall be construed
pursuant to the laws of the State of New York, without reference to its choice
of law rules.
 
e.           Company Policies.  The Employee as a condition of his employment
shall be subject to all generally applicable policies of the Company, including,
but not limited any employee handbook, insider trading policy, disclosure
policy  or code of ethics instituted by the Company prior to or during the Term.
 
f.           Counterparts.  This Agreement may be executed in counterparts and
all documents so executed shall constitute one agreement, binding on all the
parties hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
g.           Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements, arrangements, or
understandings with respect thereto.  No representation, promise, inducement,
statement or intention has been made by any party hereto that is not embodied
herein and no party shall be bound or be liable for any alleged representation,
promise, inducement, or statement not so set forth herein.  Without limiting the
generality of the foregoing, the parties acknowledge and agree that the
Consulting Agreement, dated March 28, 2013, between Finjan, Inc. and Employee is
hereby terminated and that neither Finjan, Inc. nor Employee shall have any
continuing obligations thereunder; provided that, solely for purposes of
applying the vesting provisions of any stock option granted to Employee by the
Company, Employee shall not be deemed to have discontinued the provision of
services to the Company by reason of such termination.  Finjan, Inc. shall be
deemed a third party beneficiary of this Section 16(g) and the Company shall
cause Finjan, Inc. to execute such additional documents and take such further
action as may be necessary to give effect to the provisions of this Section
16(g).
 
h.           Modification.  This Agreement may be modified, amended, superseded
or cancelled, and any of the terms, covenants, representations, warranties and
conditions hereof may be waived, only by a written instrument executed by the
party or parties to be bound by any such modification, amendment, cancellation,
or waiver.
 
i.           Waiver.  Neither this Agreement nor any term or condition hereof or
right hereunder may be waived or shall be deemed to have been waived or modified
in whole or in part by any party or by the forbearance of any party to exercise
any of its rights hereunder, except by written instrument executed by or on
behalf of that party.  The waiver by either party of a breach by the other party
of any of the provisions of this Agreement shall not operate or be construed as
a waiver of any subsequent breach by the other party.
 
j.           Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning and interpretation of this Agreement.
 
k.           Notices.  Any notices required under this Agreement or during the
Term shall be sent to Employee at the last address on file and to Company at the
address set forth below:
 
Finjan Holdings, Inc.
261 Madison Avenue
New York, New York 10016
Attn: Board of Directors
 
[Signature page follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
FINJAN HOLDINGS, INC.




By:  /s/ Philip Hartstein
Philip Hartstein, President


July 8, 2013
Date


SHIMON STEINMETZ




/s/ Shimon Steinmetz
(Signature)




July 8, 2013
Date

 
[Signature page to Employment Agreement]

 
8

--------------------------------------------------------------------------------